 

 Exhibit 10.1 

 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT, dated as of the date of acceptance set forth
below, is entered into by and between Youngevity International, Inc., a Delaware
corporation, with headquarters located at 2400 Boswell Road, Chula Vista,
California 91914 (the “Company”), and the undersigned (the “Buyer”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration afforded, inter alia, by Regulation 506 under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(a)(2) of the 1933 Act; and
 
WHEREAS, the Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, purchase 250,000 shares of common
stock, par value $.001 per share (the “Common Stock”) of the Company (the
“Shares”, together with a warrant to purchase 250,000 shares of Common Stock in
the form of Exhibit A hereto (the “Warrant”).
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. AGREEMENT TO PURCHASE; PURCHASE PRICE.
 
2. In consideration of the Buyer’s investment of One Million Seven Hundred Fifty
Thousand Dollars ($1,750,000) in the Company, the Company hereby agrees to issue
the Shares and the Warrant to the Buyer.
 
3. BUYER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION; INDEPENDENT
INVESTIGATION.
 
The Buyer represents and warrants to, and covenants and agrees with, the Company
as follows:
 
a. The Buyer is purchasing the Shares and Warrant for its own account for
investment only and not with a view towards the public sale or distribution
thereof and not with a view to or for sale in connection with any distribution
thereof;
 
b. The Buyer is (i) an “accredited investor” as that term is defined in Rule 501
of the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3), and (ii) experienced in making investments of the kind described in
this Agreement and the related documents, (iii) able, by reason of the business
and financial experience of its officers (if an entity) and professional
advisors (who are not affiliated with or compensated in any way by the Company
or any of its affiliates or selling agents), to protect its own interests in
connection with the transactions described in this Agreement, and the related
documents, and (iv) able to afford the entire loss of its investment in the
Shares and Warrant;
 
c. All subsequent offers and sales of the Shares and Warrant (and any shares of
Common stock issuable thereunder) by the Buyer shall be made pursuant to
registration under the 1933 Act or pursuant to an exemption from registration;
 
d. The Buyer understands that the Shares and Warrant are being offered and sold
to it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
upon the truth and accuracy of, and the Buyer’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
the Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of the Buyer to acquire the Shares and Warrant;
 
 
 
-1-

 
 
 
e. The Buyer and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Shares and Warrant which have been
requested by the Buyer. The Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries. Without limiting the generality of
the foregoing, the Buyer has also had the opportunity to obtain and to review
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2017, Quarterly Reports on Form 10-Q for the quarters ended March 31, 2018, June
30, 2018 and September 30, 2018, and Current Reports on Form 8-K filed with the
SEC on April 2, 2018, May 14, 2018, June 26, 2018, July 17, 2018, July 25, 2018,
July 31, 2018, August 14, 2018, August 21, 2018, September 7, 2018, September
13, 2018, September 21, 2018, September 21, 2018, October 4, 2018, October 5,
2018, October 29, 2018, October 31, 2018, November 13, 2018, November 29, 2018,
December 6, 2018, December 19, 2018, January 7, 2019, January 11, 2019, January
11, 2019, January 11, 2019 and January 18, 2019 (the “SEC Documents”).
 
f. The Buyer understands that its investment in the Shares and Warrant involves
a high degree of risk;
 
g. The Buyer understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Shares or Warrant;
 
h. This Agreement has been duly and validly authorized, executed and delivered
on behalf of the Buyer and is a valid and binding agreement of the Buyer
enforceable in accordance with its terms, subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally.
 
4. COMPANY REPRESENTATIONS, ETC.
 
The Company represents and warrants to the Buyer that:
 
a. Reporting Company Status. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary other than those jurisdictions in which the failure to
so qualify would not have a material and adverse effect on the business,
operations, properties, prospects or condition (financial or otherwise) of the
Company. The Company has registered its Common Stock pursuant to Section 12 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
Common Stock is listed and traded on the Nasdaq Capital Market.
 
b. Authorized Shares. The Shares have been duly authorized are duly and validly
issued, fully paid and non-assessable and will not subject the holder thereof to
personal liability by reason of being such holder. The Company has authorized
and reserved for issuance, free from preemptive rights, shares of its Common
Stock equal to the number of shares issuable upon exercise of the Warrant (the
“Reserved Shares”).
 
c. Securities Purchase Agreement. This Agreement, the Warrant and the
transactions contemplated hereby have been duly and validly authorized by the
Company. This Agreement and the Warrant have been duly executed and delivered by
the Company and, when executed and delivered by the Company, will each be, a
valid and binding agreement of the Company enforceable in accordance with their
terms, subject as to enforceability to general principles of equity and to
bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally.
 
d. Non-contravention. The execution and delivery of this Agreement by the
Company, the issuance of the Shares and Warrant, and the consummation by the
Company of the other transactions contemplated by this Agreement do not and will
not conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the articles of incorporation
or by-laws of the Company, (ii) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which the Company is a party or by which it
or any of its properties or assets are bound, (iii) to its knowledge, any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or (iv) to its knowledge, order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have a material adverse effect on
the transactions contemplated herein. The Company is not in violation of any
material laws, governmental orders, rules, regulations or ordinances to which
its property, real, personal, mixed, tangible or intangible, or its businesses
related to such properties, are subject.
 
 
 
-2-

 
 
 
e. Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market is required to be obtained by the Company for the issuance and sale of
the Shares and Warrant to the Buyer as contemplated by this Agreement, except
such authorizations, approvals and consents that have been obtained.
 
f. SEC Documents, Financial Statements. The Company has filed on a timely basis
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the Exchange
Act, including material filed pursuant to Section 13(a) or 15(d). The Company
has not provided to the Buyer any information which, according to applicable
law, rule or regulation, should have been disclosed publicly by the Company but
which has not been so disclosed, other than with respect to the transactions
contemplated by this Agreement.
 
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Act or the Exchange Act as the case may be
and the rules and regulations of the SEC promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).
 
5. CERTAIN COVENANTS AND ACKNOWLEDGMENTS.
 
a. Restrictive Legend. The Buyer acknowledges and agrees that the Shares and
Warrant and the Reserved Shares shall bear a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer
thereof) in the absence of an effective registration statement governing their
sale:
 
[THESE SHARES][THIS WARRANT] [HAVE][HAS] NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR SALE, IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT OR AN OPINION OF COUNSEL OR OTHER EVIDENCE
ACCEPTABLE TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.]
 
b. Transfer Restrictions. The Buyer acknowledges that (1) neither the Shares,
the Warrant nor the Reserved Shares have been registered under the provisions of
the 1933 Act and may not be transferred unless (A) subsequently registered
thereunder, or (B) the Buyer shall have delivered to the Company an opinion of
counsel, reasonably satisfactory in form, scope and substance to the Company, to
the effect that the Shares, the Warrant or Reserved Shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; and (2) any sale of any Reserved Shares made in reliance on Rule
144 promulgated under the 1933 Act may be made only in accordance with the terms
of said Rule and further, if said Rule is not applicable, any resale of the
Reserved Shares under circumstances in which the seller, or the person through
whom the sale is made, may be deemed to be an underwriter, as that term is used
in the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder.
 
c. Filings. The Company undertakes and agrees to make all necessary filings in
connection with the sale of the Shares and Warrant to the Buyer under any United
States laws and regulations, or by any domestic securities exchange or trading
market, and to provide a copy thereof to the Buyer promptly after such filing.
 
 
 
-3-

 
 
 
6. GOVERNING LAW: MISCELLANEOUS. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Florida. A facsimile
transmission of this signed Agreement shall be legal and binding on all parties
hereto. This Agreement may be signed in one or more counterparts, each of which
shall be deemed an original. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement. If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction. This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.
 
7. NOTICES. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given, (i)
on the date delivered, (a) by personal delivery, or (b) if advance copy is given
by fax, (ii) seven business days after deposit in the United States Postal
Service by regular or certified mail, or (iii) three business days mailing by
international express courier, with postage and fees prepaid, addressed to each
of the other parties thereunto entitled at the following addresses, or at such
other addresses as a party may designate by ten days advance written notice to
each of the other parties hereto.
 
 
COMPANY:                      Youngevity International, Inc.
2400 Boswell Road
Chula Vista, California 91914
 
with a copy to:                    Gracin & Marlow, LLP
405 Lexington Avenue, 26th Floor
New York, New York 10174
Attention: Leslie Marlow, Esq.
Facsimile: (212) 208-4657
 
 
BUYER:                      At the address set forth on the signature page of
this Agreement.
 
8. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
 
 
-4-

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer or one of
its officers thereunto duly authorized as of the date set forth below.
 
For 250,000 shares of Common Stock at $7.00 per share
together with the Warrant referenced above
 
 
 
By:          /s/Daniel Mangless
An Individual
 
 
 
 
This Agreement has been accepted as of the date set forth below.
 
 
YOUNGEVITY INTERNATIONAL, INC.
 
 
By: /s/ David Briskie
Name: David Briskie
Title: President
 
Dated: February 7, 2019
 
 
 
-5-
